Order, Supreme Court, New York County (Emily Goodman, J.), entered on or about October 12, 1999, which, upon reargument, granted the previously denied motion of third-party defendant Cushman & Wakefield, Inc. to dismiss the third-party complaint, unanimously affirmed, with costs.
In view of the service agreement between defendant and third-party plaintiff building owners and third-party defendant management company requiring third-party plaintiffs to purchase insurance and indemnify third-party defendant with respect to claims such as those asserted by plaintiff in the main action, the third-party action was properly dismissed (see, Santamaria v 1125 Park Ave. Corp., 238 AD2d 259). Concur — Rosenberger, J. P., Williams, Tom, Ellerin and Wallach, JJ.